                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

ARNULFO ESTRADA,                              )
                                              )
             Plaintiff,                       )
                                              )
      v.                                      )      18 C 2170
                                              )
BNSF RAILWAY COMPANY,                         )      Judge John Z. Lee
a Delaware Corporation,                       )
                                              )
             Defendant.                       )


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Arnulfo Estrada (“Estrada”) brought this pro se action under Title VII

of the Civil Rights Act (“Title VII”), 42 U.S.C. 2000e et seq., alleging that the BNSF

Railway Company (“BNSF”) fired him because he is Mexican-American. The Railway

has moved for summary judgment [31]. For the reasons that follow, the motion is

granted.

                                    Background

I.    Local Rule 56.1

      In this district, a party opposing summary judgment must file a response to

the moving party’s statement of uncontested material facts. See LR 56.1(b). If the

party opposing the motion fails to do so, that party is deemed to have admitted all of

the material facts asserted in the moving party’s statement. See LR 56.1(b)(3)(C). As

a pro se litigant, Estrada received a notice informing him of these rules. See LR 56.2;

see also Pro Se Not., ECF No. 34. Yet Estrada did not respond to BNSF’s statement
of facts. By operation of the Local Rules, Estrada has admitted the facts set forth in

the Railway’s LR 56.1(a)(3) statement. For that reason, the following facts, taken

from BNSF’s statement, are undisputed.

II.   Relevant Facts

      A.     BNSF’s Safety Rules

      In a trainyard, small distractions can cause big problems. See Def.’s LR 56.1

Statement (“SOF”) ¶ 3, ECF No. 32. To prevent cell-phone-related accidents, BNSF

requires employees to adhere what it calls the “Electronic Devices Intermodal Safety

Fundamental.” Id. ¶ 11. Under that rule, “Intermodal Equipment Operators . . .

must turn off and stow out of sight cellular telephones and/or personal electronic

devices” whenever they leave “predetermined areas of safety.” Id. In the Cicero

trainyard where Estrada worked, for example, the Railway designated the “main

building” and “auxiliary building” as the only places where employees could use their

phones. Id. ¶ 12.

      Every year, BNSF trains its staff to follow fourteen Intermodal Safety

Fundamentals, including the Electronic Devices Rule. Id. ¶ 10. Recognizing that

training may not always be sufficient, the Railway has a policy of disciplining

employees who break those rules. Id. Under that policy, failing to comply with any

Intermodal Safety Fundamental counts as a “Serious or Level S” infraction. Id. ¶ 21.

      A staff member who commits a Level S violation can expect to receive a 30-day

suspension and a 36-month probation, which BNSF calls a “review period.” Id. ¶ 22.

That review period pauses when an employee is suspended or fired and resumes if

the employee returns to active service. Id. ¶ 24. In general, employees who flout the

                                          2
Railway’s rules during the review period face heightened discipline. Id. ¶ 19. Indeed,

BNSF typically fires staff members who contravene the Intermodal Safety

Fundamentals during a review period. Id. ¶ 77.

      B.     The October 22, 2013 Incident

      Beginning in 2009, Estrada served as an Intermodal Equipment Operator

(“Operator”) at BNSF’s Cicero, Illinois trainyard. SOF ¶ 26. In that role, Estrada

drove a truck around the yard and moved containers on and off trains. Id. ¶ 27.

Throughout his tenure, Estrada received annual training in the Intermodal Safety

Fundamentals. Id. ¶ 15.

      During Estrada’s October 22, 2013 shift, a surveillance camera caught him

breaking several safety rules. Id. ¶ 27. Estrada failed to stop at a stop sign, then

checked his cell phone in the work area, and finally tampered with the camera in his

truck in an unsuccessful attempt to conceal his misconduct. Id. Having reviewed the

surveillance footage, BNSF determined that Estrada had committed multiple Level

S violations and terminated him. Id. ¶ 36.

      Dismayed, Estrada appealed BNSF’s decision to an independent arbitrator.

Id. ¶ 37. After a two-year delay, the arbitrator ordered the Railway to convert

Estrada’s dismissal into “a [single] Level S time-served suspension commencing on

November 22, 2013.” Id. ¶¶ 36–37. In keeping with the arbitrator’s decision, BNSF

allowed Estrada to return to work on August 17, 2015. Id. ¶ 39. Because the 36-

month review period that attends Level S violations paused between the October

2013 incident and the August 2015 reinstatement, BNSF calculated that Estrada

would remain on probation until August 2018. Id. ¶ 40.

                                          3
       C.    The May 11, 2017 Incident

       For the most part, Estrada settled back into his job at the Cicero trainyard

without incident. At times, however, Estrada sensed that his supervisor, Joe Long,

was watching him. SOF ¶ 62. Among other concerns, Estrada suspected Long of

following him around the yard, monitoring him via surveillance cameras, and

recommending that he be drug tested. Id. Though he did not know for sure, Estrada

believed that Long targeted him because of the arbitrator’s reinstatement decision.

Id. ¶¶ 62–63.

       Estrada’s tenure at the Railway came to an end on May 11, 2017. Id. ¶ 44.

That morning, Scott Jenkins, BNSF’s Director of Hub & Facility System Safety,

visited the Cicero trainyard. Id. ¶ 45. Accompanied by Dustin Padilla, BNSF’s

Manager of Hub Operations, Jenkins drove around the trainyard looking for safety

risks. Id. At one point, Jenkins and Padilla spotted a driver using his cell phone. Id.

¶¶ 46–47. It was Estrada. Id. ¶ 46. During the subsequent investigation, Estrada

conceded that he had been texting his wife. Id. Finding that Estrada had committed

a second Level S violation within the review period for his first Level S violation,

BNSF fired him. Id. ¶ 58.

       D.    Comparable Employees

       BNSF regularly disciplines employees who disregard the Intermodal Safety

Fundamentals. SOF ¶¶ 75–79. The Railway highlights the following examples:


   •   Holland Boyd: BNSF classifies an employee’s failure to wear a seatbelt as a

       Level S violation. Id. ¶ 77. So, when an African American Operator named


                                          4
       Holland Boyd was caught without a seatbelt, the Railway suspended him for

       30 days and imposed a 36-month probationary period. Id. Before the review

       period ended, BNSF managers spotted Boyd using a cell phone in the

       trainyard. Id. Since Boyd had committed a second Level S infraction while he

       was on probation, the Railway fired him. Id.

   •   Courtney Dixon, Edward Cunningham, Alvino Harris, Eric Macker,

       Jason Ross, Duane Stone, and Washington: In 2017, BNSF disciplined at

       least seven Cicero Operators for using their cell phones. Id. ¶ 79. When they

       were discovered, none of those employees was on probation. Id. As a result,

       each received a 30-day suspension and a 36-month review period. Id.

   •   Scott Anderson: Around the same time that Estrada was fired, BNSF found

       Scott   Anderson—an     African   American     Operator   with   no   record   of

       misconduct—sleeping in his vehicle. Id. ¶¶ 75–76. Under the Railway’s rules,

       sleeping on the job counts as a Standard violation, not a Level S violation. Id.

       For that reason, BNSF reprimanded Anderson and imposed a 12-month review

       period. Id.

III.   Procedural History

       After BNSF fired him for the second time, Estrada again appealed to an

independent arbitrator. SOF ¶ 58. This time, however, the arbitrator upheld the

Railway’s decision. Id. Determined to hold BNSF accountable, Estrada secured a

right to sue letter from the Equal Employment Opportunity Commission (“EEOC”).

See Am. Compl. at 9, ECF No. 8. Then he filed this lawsuit. Id.



                                           5
                                   Legal Standard

      Summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The movant bears the initial burden of establishing that there is no genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

movant has sufficiently demonstrated the absence of a genuine issue of material fact,

the nonmovant must then set forth specific facts demonstrating that there are

disputed material facts that must be decided at trial. Id. at 321–22.

      To survive a motion for summary judgment, the proponent of a Title VII

discrimination claim must produce sufficient evidence for a reasonable factfinder to

conclude that “the plaintiff’s race, ethnicity, sex, religion, or other proscribed factor

caused the discharge.” Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016).

One of the ways that a plaintiff can meet this burden is by using the framework laid

out in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

      Under that framework, a plaintiff must present evidence that “(1) [ ]he is a

member of a protected class, (2) [ ]he was meeting the [employer’s] legitimate

expectations, (3) [ ]he suffered an adverse employment action, and (4) similarly

situated   employees    outside   of   h[is]       protected   class   were   treated   more

favorably.” Fields v. Bd. of Educ. of City of Chi., 928 F.3d 622, 625 (7th Cir. 2019).

      But a Title VII plaintiff need not rely on McDonnell Douglas to withstand

summary judgment. Ortiz, 834 F.3d at 765. Instead, a plaintiff may “simply point to

evidence in the record from which a reasonable jury could find prohibited



                                               6
discrimination.” Curtis v. City of Chicago, No. 16 C 8042, 2019 WL 3776154, at *10

(N.D. Ill. Aug. 12, 2019).

                                         Analysis

       For two reasons, BNSF asks the Court to grant summary judgment in its

favor.1 See Mem. Supp. Summ. J. Mot. (“Mot. Summ. J.”) at 3, ECF No. 33. First,

Estrada’s Level S violations establish that the Railway had a legitimate reason for

firing him. Second, Estrada has failed to show that BNSF treated similarly-situated

employees, who were not Mexican-American, any differently. The Court examines

each argument in turn.

I.     BNSF’s Legitimate Expectations

       Estrada has not set forth sufficient facts to demonstrate the second element of

a prima facie discrimination claim, namely, that he met BNSF’s legitimate job

expectations at the time he was fired. As Estrada admits, he used his cell phone in

the trainyard’s work area on October 22, 2013 and again on May 11, 2017. SOF ¶ 27;

¶¶ 47–48. Also, Estrada has failed to put forward any reason why the cell phone

prohibition would be illegitimate, and the Court has found none. To the contrary, cell

phone use by employees responsible for moving trucks and containers around a

trainyard poses obvious hazards. Id. ¶ 8. Of course, it is tempting to second-guess

why BNSF elected to punish cell phone use more severely than sleeping on the job,



1      BNSF also suggests that even if Estrada could overcome these hurdles, he would not
be able to establish that the Railway’s stated explanation for firing him was pretextual. See
Mot. Summ. J. at 9. As Estrada fails to support a prima facie case under the McDonnell
Douglas framework, the Court sees no reason to reach this argument.


                                             7
for example. See id. ¶¶ 75–76. But courts do not “sit as ‘super-personnel’ to question

the wisdom or business judgment of employers.” Gates v. Caterpillar, Inc., 513 F.3d

680, 689 (7th Cir. 2008). Ultimately, because Estrada failed to live up to BNSF’s

legitimate expectations, he cannot establish a prima facie case under the McDonnell

Douglas framework.

II.   Similarly-Situated Employees

      Estrada has also failed to present enough evidence to support the fourth

element of the McDonnel Douglas framework. To satisfy that requirement, Estrada

must spotlight “at least one similarly situated employee, outside of [his] protected

class, was treated more favorably than [he was].” Alexander v. Casino Queen, Inc.,

739 F.3d 972, 981 (7th Cir. 2014).       As a general matter, “[a] similarly situated

employee must be directly comparable to the plaintiff in all material respects.” Cung

Hnin v. TOA (USA), LLC, 751 F.3d 499, 504 (7th Cir. 2014) (citations omitted). To

that end, courts consider whether the plaintiff and the allegedly comparable

employee “had the same supervisor, were subject to the same employment standards,

and engaged in similar conduct.” Majors v. General Elec. Co., 714 F.3d 527, 538 (7th

Cir. 2013).

      Here, Estrada has only highlighted one allegedly comparable employee, Scott

Anderson. SOF ¶ 76. It is true that, as Intermodal Equipment Operators at the

Cicero trainyard, Anderson and Estrada shared the same supervisor.           Id. But the

similarities end there. Unlike Estrada, Anderson enjoyed a clean disciplinary record.

Id.; see, e.g., Hester v. Indiana State Dep’t of Health, 726 F.3d 942, 948 (7th Cir. 2013)



                                            8
(refusing to classify a coworker as comparable because the plaintiff had been “placed

on a Work Improvement Plan,” but the coworker had not). Also, BNSF found that

Anderson had been sleeping in his truck, an infraction that BNSF considered less

serious than using a cell phone in the trainyard. SOF ¶ 76. Due to these differences,

Anderson does not qualify as a comparable employee. As a result, Estrada cannot

establish the fourth element of the McDonnell Douglas framework.

III.   Viewing the Evidence as a Whole Under Ortiz

       As explained earlier, a Title VII plaintiff need not depend on McDonnell

Douglas or any other framework. In Ortiz, the Seventh Circuit refocused the inquiry

on “simply whether the evidence would permit a reasonable factfinder to conclude

that the plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the

discharge.” 834 F.3d at 765.

       Having reviewed the evidence in its entirety, the Court is convinced that no

reasonable jury could find in Estrada’s favor. The only hint that BNSF discriminates

against Mexican-American employees is Estrada’s assertion to that effect. SOF ¶ 75.

Without more, however, Estrada’s speculation about the Railway’s motives is not

enough for his claim to survive summary judgment. See, e.g., Davis v. Brennan, No.

14 C 753, 2016 WL 5476251, at *3 (N.D. Ill. Sept. 29, 2016) (holding that the plaintiff

“must do more than simply point to her race . . . and argue that she believes that

unfavorable things happened to her because of [it]”).

       Besides, Estrada has since changed his story. SOF ¶ 68. During discovery,

Estrada testified that he now thinks that BNSF fired him because he convinced an



                                            9
arbitrator to reinstate him after the October 2013 incident. Id. Apparently, Estrada

no longer believes that the Railway discriminated against him on account of his

Mexican-American heritage; based on this record, neither would a reasonable jury.

      In any event, BNSF has marshalled overwhelming evidence that Estrada’s

firing resulted from his failure to follow the no-cell-phones rule. Indeed, the record

shows that the Railway consistently imposed serious disciplinary measures on

employees who broke that rule. Id. ¶ 14. Nothing suggests that BNSF applied that

rule any differently to Estrada or other Mexican-American employees as compared to

employees of other backgrounds.        To the contrary, Estrada received the same

punishment as Holland Boyd, an African-American Operator who committed two

Level S violations. Id. ¶ 77. In light of this evidence, a reasonable jury could not find

that Estrada’s national origin had anything to do with BNSF’s decision to fire him.

                                     Conclusion

      For the reasons set forth above, BNSF’s motion for summary judgment [31] is

granted. This case is terminated.


IT IS SO ORDERED.                        ENTERED: 2/27/20


                                         __________________________________
                                         JOHN Z. LEE
                                         United States District Judge




                                           10
